Filed 4/8/15 Marriage of Locatelli CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re the Marriage of ANTHONY and                                    B252667
SUZANA LOCATELLI.
                                                                     (Los Angeles County
SUZANA LOCATELLI,                                                    Super. Ct. No. BD516629)

         Respondent,

         v.

ANTHONY LOCATELLI,

         Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Thomas
Trent Lewis, Judge. Affirmed.
         Anthony Locatelli, in pro. per., for Appellant.
         No appearance for Respondent.


                        ____________________________________________
       Anthony Locatelli, in propria persona, appeals from a judgment entered in this
marital dissolution action. His former wife, Suzana Locatelli, did not file an appeal brief
or otherwise appear. Anthony1 challenges the judgment of dissolution on the following
grounds: (1) Judge Lewis was “corrupt” because he received purportedly
unconstitutional supplemental benefits from the County of Los Angeles and because he
refused to recuse himself; (2) Judge Lewis exhibited gender bias and bias in favor of
Beverly Hills lawyers in his property and custody findings; (3) Judge Lewis’s findings as
to spousal support, child support, breach of fiduciary duty, and community property were
erroneous; (4) Judge Lewis failed to appoint a lawyer for Anthony especially after the
court allegedly lost key financial documents; (5) Judge Lewis forced Anthony to pay for
a custody evaluator, who was the judge’s friend; (6) Judge Lewis’s imposition of a
“lifetime restraining order” branding Anthony a domestic violence perpetrator violated
his Second Amendment rights under the United States Constitution and resulted in unfair
child support decisions; (7) Judge Lewis erred in admitting a stipulation regarding the
Beryl Street property into evidence; and (8) Judge Lewis erroneously denied awarding
him attorney fees.
       We have examined each of Anthony’s challenges and conclude that they fail for
one or more of the following reasons: (1) substantial evidence, including taking all
inferences in support of the judgment, supported the family court’s findings; (2) Anthony
forfeited his challenge when he failed to provide citation to the record and supporting
legal authority; or (3) the challenge was legally incorrect. For the reasons set forth
below, we affirm the family court’s judgment.




       1We refer to the parties by their first names to prevent confusion and mean no
disrespect by doing so.

                                              2
                   FACTUAL AND PROCEDURAL BACKGROUND
       Anthony and Suzana were married on April 28, 2001. They had a daughter, who
was born in 2007. They separated on December 8, 2009. A judgment of dissolution was
filed on September 9, 2013. Anthony filed his notice of appeal on November 8, 2013.
The Beryl Street stipulation
       Susanna and Anthony entered into a “stipulation re Beryl Street property,” which
was filed on January 10, 2011 (Beryl Street stipulation). The Beryl Street stipulation
provided, among other things, that Anthony would be responsible for monthly mortgage
payments, property taxes, homeowners insurance, utilities, and maintenance expenses on
real property located on Beryl Street (Beryl Street property) until it was sold or he
vacated the property. The Beryl Street stipulation was admitted in trial as exhibit 172.
Anthony’s earlier efforts to disqualify the trial judge
       On July 8, 2011, Anthony filed a request for recusal of Judge Lewis. Anthony
stated that he had filed a civil action in San Diego against Judge Lewis, and that Judge
Lewis should recuse himself on the ground that “a personlly [sic] aware of [this] fact
might reasonably entertain a doubt that the judge would be able to be impartial” and cited
Code of Civil Procedure section 170.1, subdivision (a)(6)(A)(iii).2 On July 13, 2011,
Judge Lewis filed an answer to Anthony’s challenge for cause and supporting
memorandum of points and authorities, in which Judge Lewis noted that Anthony had
filed a civil action in San Diego against Judge Lewis and other judicial officers,
challenging their receipt of supplemental judicial benefits from the County of Los
Angeles. Judge Lewis contended, among other arguments, that the San Diego lawsuit
appeared to be an attempt to engineer his disqualification in the marital dissolution matter
and had no merit because “Government Code section 68220, subdivision (a), expressly
provides for the payment of supplemental judicial benefits.”
       On July 21, 2011, Anthony’s recusal request was referred to the Judicial Council
for assignment to an out-of-county judicial officer; the matter was assigned on the same


       2   Undesignated statutory references are to the Code of Civil Procedure.

                                              3
day to Orange County Superior Court Judge David Thompson. On August 4, 2011,
Anthony’s motion to disqualify Judge Lewis was denied because the statement of
disqualification was unverified, the filing of the San Diego lawsuit was not a legal basis
for disqualification, and judges are immune from suit based on the performance of their
judicial functions. Anthony’s subsequent petition for a writ of mandate to the Court of
Appeal challenging that ruling was denied on August 25, 2011. (Locatelli v. Superior
Court (Aug. 25, 2011, B235264).) The statement of disqualification was ordered struck
on October 25, 2011.
       Anthony filed another statement of disqualification on April 23, 2014, which was
ordered struck on April 28, 2014, pursuant to section 170.4, subdivision (b) as untimely
and lacking in legal basis, and pursuant to section 170.4, subdivision (c)(3) on the basis
that it was repetitive and raised no new grounds supporting disqualification since
Anthony’s last statement of disqualification. No petition for a writ of mandate by
Anthony appears in the record. We, however, take judicial notice of a petition for a writ
of mandate filed by Anthony on May 8, 2014, with respect to the April 28, 2014 order.
We also take judicial notice of our order filed on May 14, 2014, in which we considered
and denied Anthony’s writ petition. (Locatelli v. Superior Court (May 14, 2014,
B256123).)
The memorandum of intended decision
       Judge Lewis presided over the dissolution trial on February 26, 2013. Anthony
and Suzana testified at length at trial and several trial exhibits were admitted. On
April 19, 2013, a memorandum of Judge Lewis’s intended decision and order thereon
(intended decision) was filed. The intended decision describes in what manner the parties
could file objections or an alternative statement of decision, and recites that it “shall be
the Court’s Statement of Decision.” A minute order dated April 19, 2013, provides that
the family court made its ruling pursuant to the intended decision and incorporates that
decision by reference.
       In its intended decision, the family court noted there had been a prior trial on child
custody issues, which were subject to postjudgment modification proceedings, and that

                                              4
the court had bifurcated the issue of attorney fees and costs. The trial before the court
thus related to “issues of support and property division.”
       The family court also noted that it had made “a prior finding of domestic violence
based on Anthony’s conduct toward Suzana” and that “[w]hen requested the court
extended the order of protection as a permanent order against Anthony for the benefit of
Suzana.” The court observed that in the “renewal of the restraining order proceedings”
at trial, Suzana’s testimony was “essentially unrebutted that Anthony maintained
possession of firearms and violated this term of the prior order.”
       The family court referenced an attached “property balance sheet” in which the
court summarized its findings with respect to the valuation and division of assets and
obligations. The court also ordered Anthony to pay child support “based on the findings
of the court derived from their respective income and expenses declarations” and findings
in the property balance sheet. The court noted the parties’ dispute as to the date of
separation and found that the date of separation was December 8, 2008, based on the
court’s analysis of factors derived from case law.
       The family court proceeded to characterize property as separate and community
and faulted Anthony for commingling separate and community expenses regarding the
Beryl Street property and failing to trace his separate property in an IRA. He also found
that Anthony had breached his fiduciary duty in withdrawing funds from the IRA without
the court’s consent.
       The family court found that Suzana had failed to carry her burden of proof as to
the net rental value of the Beryl Street property while Anthony lived there and denied her
claim that Anthony had breached his fiduciary duty as to the purported reduced sales
price for that property. The court also found that Anthony had a community interest in
stock options that Suzana’s employer, Bebe, Inc., had given her, and that she had to
exercise that option for Anthony’s benefit upon Anthony’s payment of sufficient funds to
enable her to pay for his portion of those shares and the resulting tax liability.
       As for spousal support, the court concluded that “[t]he evidence [shows] that the
parties expended nearly their entire net worth litigating custody, domestic violence, and

                                              5
to a lesser extent the property issues,” and that “neither party has sufficient assets to
consider in fixing spousal support.” The court also made the following observations
regarding spousal support:
       “Suzana enjoys higher income than Anthony as a factor under [Family Code]
§4320(a). However, this higher income is largely a function of the premium paid for her
working in Santa Monica. Suzana’s basic living expenses are correspondingly higher
than Anthony’s based principally on the locale of her employer. Both parties are
employed at salaries and benefits consistent with their earning capacity. The evidence
shows that Anthony has had higher paying jobs in the past, but there was not sufficient
evidence for the court to conclude that he had another job opportunity consistent with his
skills and child care responsibility which he deliberately refused to pursue. There is no
evidence that either party is lacking marketable skills; nor does the evidence support the
conclusion that either party is deliberately depressing their earning capacity [[Fam.
Code,] §4320(a)(1)].” (Fns. omitted.)
       “Anthony was found responsible for acts of domestic violence against Suzana in
pretrial proceedings [[Fam. Code,] §4320(i)]. This fact alone shifts the burden of proof
to Anthony and he has not demonstrated any basis for the court to find any adequate basis
for the court to order him (the perpetrator of domestic violence) to pay Suzana the victim
of domestic violence. Anthony fails to rebut the finding of domestic violence as a factor
in denying him spousal support.” (Fn. omitted.)
       “Finally, in balancing the hardships upon each party [[Fam. Code,] §4320(k)] and
such other factor as the court deems just [[Fam. Code,] §4320(n)] the court determines
that it is not in the best interest of the minor child to leave open the issue of spousal
support between these two warring parents who have liquidated their net worth in
nitpicking wars of attrition over every aspect of their divorce.”
       “Whether intentionally or unintentionally, Anthony has abused the court process
by filing numerous unsupported declarations; and he has litigated at every turn with
Suzana about certain matters that could have been easily resolved. For her part, Suzana
has used the court process in ways that did not minimize conflict between the parties.

                                               6
Taking into account this extremely high conflict case with all the other factors, the court
concludes that it is in the best interest of the minor child to terminate jurisdiction over
spousal support in this case.” (Fn. omitted.)
       “The court divests itself of jurisdiction to award support [citation] to either party
for all the . . . reasons stated above, including but not limited to the following: (a) the
parties are substantially self-supporting (b) the parties are in good health [[Fam. Code,]
§4320(h)] (b) [sic] while Suzana is the higher earner, she also has higher time
responsibility for the minor child [[Fam. Code,] §4321(b), (c)]; this is not a long term
marriage; and (d) Anthony has committed domestic violence against Suzana. For the
foregoing reasons, the court terminates jurisdiction to award either party spousal
support.” (Fn. omitted.)
The judgment of dissolution
       The judgment of dissolution between Anthony and Suzana (judgment) was filed
on September 9, 2013. The judgment references a final statement of decision entered on
July 26, 2013. The record on appeal does not contain such a document, nor does the
superior court case summary refer to it.3
       Child support orders
       The judgment ordered Anthony to pay Suzana monthly base child support and
child care costs. The judgment recited that the order of child support was based on
Anthony’s and Suzana’s income expense declarations as to salary, Anthony’s rental
income, health insurance payments, property tax and mortgage interest expenses, and
childcare costs; testimony and evidence admitted at trial; and a “a thirty-five percent . . .
custodial timeshare for Anthony.”
       Property division orders
       The judgment cross-referenced the property balance sheet accompanying “its Final
Statement of Decision and Order Thereon entered on July 26, 2013,” and repeated its


       3
      On our own motion, we take judicial notice of the superior court’s case
summary. (Evid. Code, § 452.)

                                                7
findings regarding property distribution and characterization of property as separate or
community in its intended decision. The judgment reflected that the family court denied
both Suzana’s and Anthony’s request to “charge” each other with breach of fiduciary
duty regarding the Beryl Street property. The judgment stated, in pertinent part, that
“Anthony failed to demonstrate that the other sale would have been completed by a
preponderance of the evidence.”
       The judgment further recited that “Anthony failed to trace his separate property
claim in the Beryl proceeds by a preponderance of the evidence beyond the amount
acknowledged by Suzana in the sum of $31,906.20 which is awarded to Anthony as his
Family Code § 2640 reimbursement. The $31,906.20 reimbursed to Anthony shall be
charged with any reimbursements he owes to the community estate or any amounts he is
charged with under the terms of this property division unless specified to the contrary.
As Suzana demonstrated, the funds were commingled into a joint account; and Anthony
did not present admissible evidence to support a tracing of his separate property.”
       Spousal support orders
       As noted above, the judgment terminated jurisdiction over spousal support to
Anthony and Suzana, “based on all the reasons set forth in the Court’s Statement of
Decision and Orders Thereon upon which this Judgment is based.”
Anthony’s filings in this court and recent efforts to disqualify Judge Lewis
       On November 8, 2013, Anthony filed a notice of appeal from the judgment of
dissolution. As described ante, Anthony previously filed two writs of mandate regarding
his efforts to disqualify Judge Lewis. On March 13, 2015, Anthony filed a “Motion to
Stay Lower Court Proceedings; to Consolidate Original Proceeding No. B262131 and
Appeal No. B252667; and to Transfer to a Different District and Panel” (March 13, 2015
motion). In that motion, he sought, among other things, a ruling that Judge Lewis should
be deemed to have consented to a challenge under Code of Civil Procedure sections
170.6 and 170.1 that Anthony represented he had filed when Judge Lewis changed
courtrooms, and to transfer this appeal to the appellate court for the Fourth District.


                                              8
More specifically, Anthony argued that because Judge Lewis failed to rule on these
challenges, he is deemed to have consented to his disqualification.
       On February 25, 2015, Anthony also filed a petition for a writ of mandate, in
which he essentially sought the same relief set forth in his March 13, 2015 motion.
(Locatelli v. Superior Court (Feb. 25, 2015, B262131).) We denied Anthony’s writ
petition on March 12, 2015, and denied his March 13, 2015 motion on March 18, 2015.
      With the exception of the declaration of a Tristina Cole (exhibit 9), we granted
Anthony’s pre-argument March 9, 2015 “Request for Judicial Notice and/or to Augment
the Record on Appeal.” At the March 17, 2015 oral argument, we asked Anthony to
provide a copy of the challenge under Code of Civil Procedure section 170.1 that
Anthony referenced in his March 13, 2015 motion, as well as the record compendium
described with the acronym “BS” referenced in that same motion because the record
before us did not contain either document. We allowed him five days to file these
documents.
      On March 20, 2015, Anthony responded with a “Request for Judicial Notice
and/or to Augment the Record on Appeal per Court Request” (Request). We note that the
latter Request contains additional factual summary and argument (exhibits 3C and 5), a
copy of a 2009 nonpublished opinion from the Fourth Appellate District (exhibit 2), what
Anthony describes as the Elkins Task Force Report (exhibit 3D), and a “Notice of
Briefing Schedule and Continuance of Trial” that is not file-stamped and does not contain
a proof of service (exhibit 4)—none of which we requested at oral argument.4 With the
exception of the opinion from the Fourth Appellate District (exhibit 2) and exhibits 1, 3A,
and 3B, we denied Anthony’s request to take judicial notice of the latter documents or to
allow him to augment the record with these documents.
      We also note that none of the exhibits attached to that Request is a Code of Civil
Procedure section 170.1 challenge to Judge Lewis, let alone the one referenced in his


      4We still have not received any compendium referencing documents with the
acronym “BS.”

                                            9
March 13, 2015 motion. Indeed, in a “Statement of Facts” and “Points and Authorities,”
attached as exhibit 3C to the Request,5 Anthony disclaims needing to produce a copy of
any such document because he claims that Judge Lewis referred to it in an excerpt from a
February 6, 2015 hearing that Anthony attached to the Request as exhibit 3B.6 In that
excerpt, Judge Lewis noted that Anthony “filed another 170.6. I think it’s about the third
one you filed in a series of 170.1 affidavits.” We conclude that Anthony still has not
provided any proof of a challenge under Code of Civil Procedure section 170.1 on which
Judge Lewis has failed to rule. As for Anthony’s motion to disqualify Judge Lewis under
Code of Civil Procedure 170.6 when Judge Lewis moved to department 309, we take
judicial notice of the notice of ruling, dated February 11, 2015, reflecting that Judge
Lewis denied that motion.
       At oral argument, we also requested a copy of Anthony’s objections to Judge
Lewis’s intended statement of decision. Anthony provided a copy of what purports to be
“Objections and Requested Corrections and Additions to Memorandum of Intended
Decision and Order Thereon,” filed and served on April 19, 2013 (attached as exhibit 1 to
the Request), although that document is not file-stamped and does not contain a proof of
service. We also note that exhibit 1 contains what appears to be a page from a
DissoMaster™ printout, and does not attach other exhibits referenced in the objections.
To give Anthony the benefit of the doubt, we nonetheless granted his request to take
judicial notice of and/or augment the record with exhibit 1.
       Anthony also attached as exhibit 3 a “Renewed Request for a Hearing Regarding
the Transfer of this case from Department 79.” That document is not file-stamped and
does not contain a proof of service. It includes an unsigned version of the same Cole

       5We denied Anthony’s request to take judicial notice of, or to augment the record
with, exhibit 3C.
       6 We granted Anthony’s request to augment the record with this excerpt from the
February 6, 2015 hearing. We also granted his request to augment the record with exhibit
3A, a January 24, 2015 notice to attorneys that Judge Lewis had changed courtrooms and
that “[a]ny case currently assigned to Judge Trent Lewis that will be heard in Department
309 will be notified.”

                                             10
declaration (exhibit 9) of which we previously refused to take judicial notice (order dated
March 12, 2015). On March 25, 2015, we thus declined to take judicial notice of, or
augment the record with, exhibit 3.
                                       DISCUSSION
Appellant has the burden to demonstrate error
       An appellant’s responsibility on appeal is affirmatively to demonstrate error and
support his or her argument by citation to the record and supporting legal authority.
(Bains v. Moores (2009) 172 Cal.App.4th 445, 455.)
       We examine Anthony’s arguments, keeping in mind that we are not required to
review undeveloped claims or to make arguments for him. (Paterno v. State of
California (1999) 74 Cal.App.4th 68, 106.) When a brief fails to cite the applicable legal
authority in support of an argument, the argument is forfeited. (Ellenberger v. Espinosa
(1994) 30 Cal.App.4th 943, 948.) Similarly, a party’s failure to support an argument with
citation to the record results in waiver of the argument. (Nwosu v. Uba (2004) 122
Cal.App.4th 1229, 1246.) These rules apply to self-represented and represented parties.
(City of Los Angeles v. Glair (2007) 153 Cal.App.4th 813, 819 [self-represented litigant
held to same standard as litigant represented by counsel].)
Denial of a disqualification request is not an appealable order
       Anthony argues that Judge Lewis erred in refusing to recuse himself because he
was biased as a result of Anthony’s lawsuit in San Diego. This was reflected in Judge
Lewis’s “unfair” custody and support orders. Anthony contends that the Judicial Council
appointee, Orange County Superior Court Judge David A. Thompson, who heard the
disqualification matter, was “equally biased.” Anthony asserts that Judge Lewis was
corrupt and biased because he received allegedly unconstitutional supplemental benefits
from the county. In making this argument, Anthony cites to a federal district court
judge’s decision to recuse himself in a suit challenging these benefits because the federal
judge had received the benefits for several years as a superior court judge.
       If a judge who should disqualify himself fails to do so, a party may file a written
verified statement objecting to trial before the judge and setting forth the facts

                                             11
constituting the grounds for disqualification. (§ 170.3, subd. (c)(1).) The challenged
judge may file either a consent to disqualification or a written verified answer. (§ 170.3,
subd. (c)(3).) The question of disqualification “shall” be determined by a judge agreed
upon by the parties, or in the absence of such an agreement, before a judge selected by
the Chairperson of the Judicial Council. (§ 170.3, subd. (c)(5).) The question of
disqualification of a judge is not an appealable order and may be reviewed only by
petitioning the appellate court for a writ of mandate within 10 days after service of
written notice of entry of the lower court’s order denying disqualification. (§ 170.3,
subd. (d); People v. Panah (2005) 35 Cal.4th 395, 444.)
       As described above, Anthony filed three requests for disqualification of Judge
Lewis on the basis that Anthony had filed a lawsuit against Judge Lewis challenging his
receipt of supplemental judicial benefits from the County of Los Angeles or that he failed
to rule on Anthony’s recent motion under Code of Civil Procedure section 170.6.7 These
requests were denied at the trial level and rejected on the appellate level when the
appellate court denied Anthony’s petitions for a writ of mandate. Anthony cannot
resurrect his disqualification claims by way of this appeal.
       Anthony cites the Fourth District’s recent opinion in In re Marriage of M.A. &
M.A. (2015) 234 Cal.App.4th 894 for the proposition that he may challenge the family
court’s recent disqualification ruling by way of appeal. That case is inapposite because,
there, the commissioner proceeded to rule on the merits of the case without first
employing the procedures required by the Code of Civil Procedure when a litigant seeks
to disqualify a judicial officer. In the words of the Fourth District, it was reviewing “the
import of the court’s failure to act on the validity of the court’s subsequent orders.” (Id.
at p. 903, fn. 5.) Anthony has failed to demonstrate that, here, Judge Lewis did not rule
on Anthony’s most recent motion to disqualify him under Code of Civil Procedure




       7As noted ante, Anthony has failed to demonstrate that he recently filed a
challenge under Code of Civil Procedure section 170.1.

                                             12
section 170.6 after Judge Lewis moved to department 309, despite our having given
Anthony ample opportunity to prove otherwise.
       In an effort to assist Anthony as a self-represented litigant to understand better the
earlier disqualification rulings, we further explain that in Sturgeon v. County of Los
Angeles (2010) 191 Cal.App.4th 344 the supplemental benefits that Los Angeles County
Superior Court judges receive were held to be constitutional after the Legislature passed
legislation authorizing those benefits. To the extent Anthony challenges the Judicial
Council appointee, Orange County Superior Court Judge David A. Thompson, who heard
the disqualification matter, that challenge does not comport with the applicable legal
principles. Under section 170.3, subdivision (c)(5), the Chairperson of the Judicial
Council is required to select the judge to decide the disqualification request absent the
parties’ agreement on a judge to make that determination. In addition, “No challenge . . .
may be made against the judge selected to decide the question of disqualification.”
(§ 170.3, subd. (c)(5).)
Anthony’s Bias Claims
       Anthony claims that Judge Lewis’s gender bias and bias in favor of Beverly Hills
lawyers resulted in an unfair judgment. Anthony contends Judge Lewis’s bias was
exhibited by the “false domestic violence action by the Court,” Judge Lewis’s
“‘partnership’ with the Child Support Enforcement agency and the LA County Domestic
Violence Council,” other cases in which Judge Lewis exhibited bias, the intended
decision, Judge Lewis’s retaliation for the civil suit filed by Anthony against him, Judge
Lewis’s allowing Suzana to miss court dates but refusing to give Anthony extensions of
time, and Judge Lewis’s allowing Suzana’s Beverly Hills attorney to convert “a simple
matter into a complex legal issue” but faulting Anthony for litigating “‘at every turn with
Suzana about certain matters that could have been easily resolved.’”
       Even if we construe the latter allegations of gender and attorney bias as grounds
for disqualification distinct from those Anthony previously raised, his failure to raise
them below bars him from asserting them on appeal for the first time. A party must file a
disqualification statement “‘at the earliest practicable opportunity after discovery of the

                                             13
facts constituting the ground for disqualification.’ (Code Civ. Proc., § 170.3, subd.
(c)(1), italics added.) Failure to comply with this requirement constitutes an implied
waiver of the disqualification. [Citations.] The matter cannot then be raised for the first
time on appeal. [Citation.]” (In re Steven O. (1991) 229 Cal.App.3d 46, 54.) “This
promptness requirement is not to be taken lightly, especially when the party delays in
challenging the judge until after judgment.” (Id. at p. 55.)
       With an eye toward liberal construction of Anthony’s arguments, we construe
them as attacks on the substance of the judgment itself and address each of Anthony’s
arguments in turn.
Anthony failed to demonstrate error regarding the family court’s findings
       Standard of review
       We review express and implied findings of fact made by the trial court for
substantial evidence. (Ermoian v. Desert Hospital (2007) 152 Cal.App.4th 475, 501.)
We must determine whether there is substantial evidence, contradicted or uncontradicted,
that supports the court’s decision. (Ibid.) “Substantial evidence is evidence of
ponderable legal significance, reasonable in nature, credible, and of solid value.
[Citation.]” (Ibid.) On review, we “will not reweigh the evidence nor reassess the
credibility of witnesses.” (Anderson v. State Personnel Bd. (1980) 103 Cal.App.3d 242,
251.) “All factual matters must be viewed in favor of the prevailing party and in support
of the judgment. All conflicts in the evidence must be resolved in favor of the
judgment.” (Turman v. Turning Point of Central California, Inc. (2010) 191 Cal.App.4th
53, 58.)
       Spousal support findings
       Anthony claims the trial court erred in failing to order Anthony to receive spousal
support, particularly when his ex-spouse was the higher earner. Anthony argues Judge
Lewis did not want to order Suzana to pay spousal support because he was “loathe to
order any woman to pay spousal support,” as demonstrated by his “‘partnership’ with the
Child Support Enforcement agency and the LA Domestic Violence Council.” He
criticized Judge Lewis for “conflat[ing]” child and spousal support and improperly

                                             14
weighing relative income based on Suzana’s more expensive city of residence in making
his child support findings.
       The judgment terminated jurisdiction over spousal support to Anthony and Suzana
“based on all the reasons set forth in the Court’s Statement of Decision and Orders
Thereon upon which this Judgment is based.” As noted above, the record does not
contain this document and we have not been able to locate it on the superior court’s
docket. Anthony, however, refers to the intended decision as support for his argument.
In the interest of full consideration of Anthony’s arguments, we review the family court’s
findings as expressed in the intended decision.
       In that decision, the family court divested itself of jurisdiction to award support
because the parties were substantially self-supporting and in good health; Suzana, the
higher income earner, had more responsibility in terms of time in caring for the couple’s
daughter; the marriage was not long; Anthony had committed domestic violence against
Suzana; and the case involved an extreme level of conflict leading to the conclusion that
it was in the best interest of the child to terminate jurisdiction over spousal support. We
observe that Anthony and Suzana testified at length at trial on the issue of spousal
support.
       Anthony has not demonstrated that these findings were not supported by
substantial evidence. Rather, he merely cites to portions of testimony contained in the
record in which Suzana testified as to purchasing a car, her clothing budget, purchases for
their daughter, and her monthly mortgage and credit card payments. His reference to
select portions of Suzana’s testimony does not establish that the trial court’s findings that
the parties were substantially self-supporting or that Suzana, the higher earner, had more
responsibility in caring for the daughter, were not supported by substantial evidence.
       He also refers to a document contained in the record entitled, “Respondent’s
Position on Spousal Support and Modification of Child Support,” in which he claims he
was unemployed much of 2008 and his severance package constituted his main income.
We note that the document does not bear a file stamp or any other indication that it was
ever filed. Nor does it appear to be a declaration or otherwise admissible testimony. In

                                             15
addition, to the extent Anthony asks us to reweigh the evidence, we cannot do so based
on the standards of appellate review set forth above. Indeed, we are required to resolve
all credibility disputes in favor of the judgment.
       Regarding Anthony’s argument that Judge Lewis was somehow predisposed not to
make women pay spousal support, we observe that our review of the record demonstrates
that Judge Lewis was even-handed in his treatment of the parties. At several junctures at
trial, Judge Lewis explained legal concepts and procedures to Anthony, who was self-
represented, including the difference in criminal and civil burdens of proof, the difference
between evidence and argument, and hearsay and other evidentiary concepts; counseled
him on protecting his Fifth Amendment rights, which arose regarding the terms of the
restraining order; and was generally gracious and understanding as to disputes fueled by a
failed marital relationship. Far from preferring “Beverly Hills” lawyers, he observed on
the record that court proceedings had improved when one such lawyer had stopped
representing Suzana. Indeed, Judge Lewis included this observation in his intended
decision, in which he criticized that attorney for losing “his way in handling this case by
a style and manner that conflated rather than minimized conflict.”
       Child support calculation
       Anthony asserts regarding Judge Lewis’s child support findings that the judge
(1) was biased in favor of Suzana; (2) did not require her to document her claim of
$1,000 per month in childcare expenses, which Anthony said were too high when “low-
cost YMCA after-school care [was] available”; (3) improperly “rounded-up” certain
figures; and (4) improperly found Suzana had more custody time because “his evaluator-
approved custody order was so complicated that the parties argued over the percentage to
be used for the child support calculator tools.”
       The judgment recites the evidence on which the family court’s custody decision
was made: income and expense declarations, testimony, and other evidence at trial.
Anthony does not cite any income and expense declarations, testimony, or other evidence
that would demonstrate that the court’s child custody findings were not supported by


                                             16
substantial evidence. Thus, his arguments are just that, and give us no basis for finding
error on the part of the family court.
       Breach of fiduciary duty findings
       Anthony claims the trial court did not sufficiently weigh Suzana’s “violations of
her fiduciary duty to the community and her impeachment issues.” He faults the family
court for not addressing Suzana’s “false or perjured testimony” and unfairly resolving the
breach of fiduciary issues in favor of Suzana. According to Anthony, Suzana’s fiduciary
breaches “are too numerous and not addressed by the Court’s spreadsheet-format of the
financial judgment.” He asks us to review the record to “take notice” of Suzana’s
extensive fiduciary breaches, referring to what appear to be written statements he had
submitted to the trial court regarding Suzana’s alleged fiduciary breaches.
       We note that Anthony and Suzana testified at trial. To the extent Anthony asks us
to reweigh the evidence and reassess the credibility of the witnesses, we cannot do so.
(Anderson v. State Personnel Board, supra, 103 Cal.App.3d at p. 251.) “[All] factual
matters must be viewed in favor of the prevailing party and in support of the judgment.”
(Turman v. Turning Point of Central California, Inc., supra, 191 Cal.App.4th 53, 58.)
       It is not entirely clear to what statements Anthony is referring, but they appear to
be allegations that Suzana destroyed important documents. We observe, however, that
none of Anthony’s arguments establishes that the trial court erred in concluding that
Anthony failed to demonstrate by a preponderance of the evidence that the Beryl Street
property could have been sold at a more advantageous price absent Suzana’s purported
breach of fiduciary duty.
       Anthony has failed to demonstrate how the family court erred other than
criticizing the court for not crediting Anthony’s evidence. He thus has failed to carry his
burden to show error, given the substantial evidence standard of review we are legally
bound to apply.




                                             17
       Community property findings
              Down payment on Beryl Street property
       We observe that “[p]roperty acquired by purchase during a marriage is presumed
to be community property, and the burden is on the spouse asserting its separate character
to overcome the presumption. [Citations.] The presumption applies when a husband
purchases property during the marriage with funds from an undisclosed or disputed
source, such as an account or fund in which he has commingled his separate funds with
community funds.” (See v. See (1966) 64 Cal.2d 778, 783.) “If funds used for
acquisitions during marriage cannot otherwise be traced to their source and the husband
who has commingled property is unable to establish that there was a deficit in the
community accounts when the assets were purchased, the presumption controls that
property acquired by purchase during marriage is community property.” (Id. at p. 784;
Fam. Code, § 2640, subd. (b) [a party shall be reimbursed for contributions to acquisition
of property of community property estate to the extent the party traces the contributions
to a separate property source].)
       Anthony argues that he traced his separate property to the down payment for the
Beryl Street property, and that funds were only “briefly comingled.” He refers to
Suzana’s trial brief, in which Suzana acknowledged that Anthony bought a condominium
in San Diego prior to marriage with separate property. She further represented that the
parties resided in the condominium, making monthly mortgage payments from a
community property account until the condominium was sold in 2003. The proceeds
from the sale of the condominium were deposited into a community property account,
and a down payment from that account was made on the Beryl Street property. Suzana
further acknowledged that Anthony “has a viable [Family Code section] 2640 claim
against the Beryl Street property, despite [his] failure to identify and provide documents
that prove his claim.” She expressed skepticism that he would be able to “trace such a
claim.”
       Thus, it was undisputed at trial that Anthony had purchased the condominium with
his separate property. The dispute at trial was created when Anthony had allowed

                                            18
separate and community funds to be comingled before purchasing the Beryl Street
property and focused on whether Anthony could trace his admitted separate property into
the down payment for the Beryl Street property.
       Anthony argues that Suzana’s “use of a post-trial spreadsheet footnote” was
accepted by Judge Lewis “to ingratiate himself with the Beverly Hills lawyers appearing
before him.” He cites “[t]he use of the First In First Out (FIFO) approach” was “clearly
intended by [Suzana] as a post-trial trick to convert the separate property into community
property,” and that use of “the Last In First Out (LIFO) approach” would have rendered
“the full $110,792 as separate property.”
       Anthony does not identify any document in the record containing this “footnote”
or discuss the evidence that led to Judge Lewis’s finding that “Anthony failed to trace his
separate property claim in the Beryl proceeds by a preponderance of the evidence”
beyond an amount ($31,906.20) that Suzana “acknowledged.” This evidence included
Anthony’s and Suzana’s trial testimony and documents admitted at trial.
       As an appellate court, we do not ask whether we would have weighed the evidence
in the same way had we been the family court. The standards of review governing
orderly procedure require us to review for substantial evidence and to view all “factual
matters . . . in favor of the prevailing party and in support of the judgment.” (Turman v.
Turning Point of Central California, Inc., supra, 191 Cal.App.4th 53, 58.) Under these
standards of review, Anthony has failed to demonstrate error as to the family court’s
findings regarding the down payment for the Beryl Street property.
              Fidelity Rollover IRA
       Anthony had a Fidelity Rollover IRA into which his 401(k) retirement plan from
his former employer, Hitachi Data Systems (Hitachi), was rolled in 2008. Anthony had
started working for Hitachi a few months prior to his marriage to Suzana in 2001 and left
Hitachi’s employ in 2008.
       The family court found that Anthony had withdrawn $30,000 from that account to
buy undeveloped real property in San Diego without the court’s consent, and that


                                            19
Anthony had failed “to trace his separate property claim” in the Fidelity Rollover IRA.
Accordingly, half of that account should be transferred into an IRA in Suzana’s name.
       Anthony contends that in making those findings the family court ignored $30,000
of his separate property because it “lost Appellant’s exhibits and Appellant was unable to
reproduce the documents on short order during trial.” Accordingly, the family court
should have credited his exhibits, specifically, a retirement savings statement from
Hitachi Data Systems for the January 1, 2001 to May 31, 2001 time period, with a
handwritten circle around a balance of $4,644.19, and a Fidelity investment report for the
February 1, 2012 to February 29, 2012 time period with the handwritten notations
“Hitachi” and “Oracle,” and an arrow pointing to the handwritten term “Hitachi.”
Anthony contends that he acquired “Oracle [stock]” prior to the marriage and that the
stock’s value as reflected on the latter exhibits was $24,650.
       Once again, as an appellate court we must credit all evidence in support of the
judgment in determining whether there was substantial evidence to support that
judgment. Anthony thus cannot carry the day merely by faulting the family court for not
crediting his evidence. The record reveals testimony and exhibits devoted to the property
disposition and characterization issues before the family court. We cannot say that based
on that record, substantial evidence did not support the family court’s conclusion that
Anthony had failed to trace into separate property $30,000 then residing in the Fidelity
Rollover IRA account.
              Federal and state taxes
       Anthony contends that the “lengthy commentary in the Statement of Decision on
date of separation was a tip-off on the continued punishment of” Anthony. Without
citing to the record, Anthony appears to be contending that he paid approximately $6,000
in federal taxes out of his own pocket that in actuality were a community debt. The
family court erred in not reimbursing him for this community debt; indeed, he contends
that the court “made no mention of the returns” in the decision MEMO.”
       Anthony fails to provide any citation to the record in support of his contention that
the trial court ignored his tax reimbursement claim or that it was required to find in

                                             20
Anthony’s favor on that claim. This failure precludes us from considering his claim
because he has not given us the evidentiary data with which to determine if any error was
committed.
               The trial court’s failure to appoint a lawyer for Anthony
         Anthony argues that the trial court denied his two requests for appointment of
counsel. He contends that he needed counsel after the court lost documents provided by
his prior attorney and that he “had to recreate all documentation for an extremely
complex financial trial without any legal background.” He cites In re Marriage of
Davenport (2011) 194 Cal.App.4th 1507 (Davenport) in arguing that “Judge Lewis [was
required to] provide access to an attorney for the real-time processing of large numbers of
exhibits during trial.” He also cites the parties’ failure to participate in a meet and confer
protocol, apparently for stipulations regarding trial exhibits, that he contends would have
reduced the volume of exhibits needing his review.
         Davenport does not support Anthony’s contentions, and he fails to cite any legal
authority that would have required the family court to appoint legal counsel for him. The
issue in Davenport was whether an award of attorney fees as a sanction under Family
Code section 2718 was supported by substantial evidence. (194 Cal.App.4th at pp. 1530–
1532.)
         With respect to the meet and confer protocol, at trial Suzana’s counsel informed
the family court that the parties had conferred before Judge Goldberg with respect to

         8Family Code section 271, subdivision (a) provides: “Notwithstanding any other
provision of this code, the court may base an award of attorney’s fees and costs on the
extent to which the conduct of each party or attorney furthers or frustrates the policy of
the law to promote settlement of litigation and, where possible, to reduce the cost of
litigation by encouraging cooperation between the parties and attorneys. An award of
attorney’s fees and costs pursuant to this section is in the nature of a sanction. In making
an award pursuant to this section, the court shall take into consideration all evidence
concerning the parties’ incomes, assets, and liabilities. The court shall not impose a
sanction pursuant to this section that imposes an unreasonable financial burden on the
party against whom the sanction is imposed. In order to obtain an award under this
section, the party requesting an award of attorney’s fees and costs is not required to
demonstrate any financial need for the award.”

                                              21
some exhibits, the parties had not met regarding the remainder, and Judge Goldberg
“eventually” determined that the meet and confer had occurred or “relieved” them of the
obligation to so meet. We fail to discern how this citation to the record demonstrates that
the family court committed error in not appointing counsel for Anthony. For all these
reasons, Anthony has failed to demonstrate error in the family court’s denial of his
requests for appointed counsel.
              Payment for custody evaluator
       Anthony contends Judge Lewis appointed a close friend, a Dr. Lund, as a custody
evaluator in violation of the California Code of Judicial Ethics, and that the evaluator was
expensive. He provides no evidence, let alone citation to the record in support of this
accusation. He appears to raise this issue as part of his dissatisfaction with the family
court’s apportionment of less than 50 percent child custody time to him with the attendant
negative financial consequences of this apportionment. As noted above, Anthony has
failed to demonstrate that the family court’s child support findings were not supported by
substantial evidence, and his challenge to Judge Lewis’s ethics, unadorned by record
citation, does not cause us to conclude otherwise.
              The imposition of permanent restraining order
       Anthony claims that the family court “branded” him a “lifetime domestic violence
perpetrator” based “only” on a video in which he is seen as pushing Suzana away after
she thrust a video recorder in his face. As a result, the court imposed a “lifetime
restraining order” that will “impair[] [his] co-parenting” rights and violates his Second
Amendment and due process rights under the United States Constitution.
       Anthony appears to misunderstand the record in making these arguments. It is
true that the family court found that a permanent restraining order was necessary, but not
just because of the aforementioned video. Instead, the court based its ruling on
Anthony’s having firearms in his residence in violation of a restraining order the court
had issued two years earlier; not going to court-ordered parenting classes and other
courses, and “pretty strong language in . . . e-mail communications . . . that could cause a
reasonable apprehension.”

                                             22
       The family court recited in its intended decision that Suzana’s testimony regarding
Anthony’s possession of firearms in violation of “this term of the prior order” was
unrebutted. We cannot reassess credibility. The testimony of one witness, if believed,
constitutes substantial evidence. Anthony, moreover, failed to direct us to any legal
authority in support of his constitutional claims and has thus forfeited those claims as
well. (Bains v. Moores, supra, 172 Cal.App.4th at p. 455.)
              The admission of the Beryl Street stipulation into evidence
       Anthony argues that he entered into the Beryl Street stipulation on January 10,
2011, under duress and that “Exhibit 172 must be voided.” Anthony argues that Judge
Lewis rewarded Suzana’s counsel’s “bullying behavior by not rejecting Exhibit 172 as
patently and inherently unfair.” Anthony adds that “Exhibit 172 illustrates the treachery
of the Beverly Hills lawyer looking for ways to subvert the will of the court to achieve
settlement by the parties without court intervention,” and that opposing counsel’s abusive
behavior forced Anthony’s counsel to withdraw, making Anthony “an easy mark for any
attorney and an obvious irritant to the court.” Finally, Anthony claims that his former
attorney challenged exhibits 1 through 107, and therefore exhibit 172 should not have
been admitted.
       Anthony was represented by counsel when both signed the Beryl Street
stipulation. As described above, the stipulation assigned responsibility to Anthony for
the mortgage and other expenses of the property until it was sold or Anthony vacated the
property. The parties waived certain credits and allocated property tax obligations and
the mortgage interest deduction. The parties also agreed that the terms of the stipulation
would be included in a judgment.
       Anthony provides no citation to the record of any objection to the admission of
exhibit 172 on duress or any other ground. On the contrary, at trial when Anthony
attempted to question Suzana regarding reimbursement of expenses he incurred in
managing the Beryl Street property, the family court reminded him of exhibit 172 and
queried whether that stipulation “takes away any issue of reimbursement related to the
management of Beryl.” Anthony agreed, and more important, did not assert duress or

                                             23
any other objection that he is now asserting on appeal. By not objecting to exhibit 172 in
the family court, he cannot raise it on appeal. (In re Marriage of Hinman (1997) 55
Cal.App.4th 988, 1002 [“Failure to object to the ruling or proceeding is the most obvious
type of implied waiver.”].)
              Attorney Fees
       Anthony argues “[t]he upcoming trial on fees and sanctions [pursuant to Family
Code sections 2030 and 2032] offers no hope for [Anthony].” Anthony does not explain
how this assertion requires reversal of the family court’s judgment on support and
property division. As noted earlier, the family court bifurcated the issue of attorney fees
from the trial on property and support that produced the judgment at issue here. To the
extent Anthony is predicting that the outcome of the trial on attorney fees will be unfair,
that claim is premature and not properly before us.
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                  BENDIX, J.*
We concur:


       CHANEY, Acting P. J.


       JOHNSON, J.




        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             24